                                            Case 3:20-mc-80168-LB Document 2 Filed 10/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     SARAH WHITMORE SMAGE,                              Case No. 20-mc-80168-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13             v.
                                                                                            Re: ECF No. 1
                                  14     L BARTELS CONSULTING GROUP LLC,
                                  15                    Defendant.

                                  16

                                  17      There is a pending Rule 45 subpoena in this case. The court’s standard process is to comply

                                  18   with the dispute-resolution procedures in its standing order (attached). The dispute procedures

                                  19   require, among other things, that if a meet-and-confer by other means does not resolve the parties’

                                  20   dispute, lead counsel for the parties must meet and confer in person (if counsel are local) and then

                                  21   submit a joint letter brief with information about any unresolved disputes. The letter brief must be

                                  22   filed under the Civil Events category of “Motions and Related Filings > Motions – General >

                                  23   Discovery Letter Brief.” After reviewing the joint letter brief, the court will evaluate whether

                                  24   future proceedings are necessary, including any further briefing or argument.

                                  25      IT IS SO ORDERED.

                                  26      Dated: October 5, 2020

                                  27                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 20-mc-80168-LB
